Exhibit 99.1 Investor Contacts: Gerald Tucciarone Chief Financial Officer 631/434-1600, extension 306 HAUPPAUGE DIGITAL REPORTS FISCAL 2007 THIRD QUARTER AND NINE MONTH RESULTS Reports third quarter sales of$23.5million and net income of $0.02 per share, Nine month sales of $83.4 million and net income of $.35 per share HAUPPAUGE, NY – August 8, 2007 - Hauppauge Digital, Inc. (NASDAQ: HAUP), a leading developer of digital video TV and data broadcast receiver products for personal computers, today reported financial results for the third fiscal quarter and nine month period ended June 30, 2007. THIRD QUARTER RESULTS Net sales were $23.5 million for the third quarter of fiscal 2007 compared to $23.8 million for the previous year’s third quarter, a decrease of approximately 1%. Selling, general and administrative expenses increased by $82,684, for the third quarter of fiscal 2007 compared to 2006. Increases in compensation expenses and sales officeexpenses were the primary reasons for the increase. The Company recorded net income of $181,452for the third quarter compared to net income of $380,341 for the third quarter of fiscal 2006.Basic and diluted net income per share for the third fiscal quarter of 2007 was $0.02 compared to basic and diluted net income per share of $0.04 for the third fiscal quarter of 2006. NINE MONTH RESULTS Net sales were $83.4 million for the nine months ended June 30, 2007 compared to $75.5 million for the nine months ended June 30, 2006, an increase of approximately 10%. Selling, general and administrative expenses increased by $595,959 compared to nine the months ended June 30, 2006. Increases in sales related marketing expenses such as commissions and advertising due to higher sales plus higher compensation expenses were the primary reasons for the increase. Exhibit 99.1 The Company recorded net income of $3,661,121 for the nine months ended June 30, 2007 compared to net income of $2,358,692 for the nine months ended June 302006, an increase of approximately 55%.Basic net income per share for the nine months ended June 30, 2007 was $0.37 and diluted net income per share was $0.35, compared to basic net income per share of $0.25 and diluted net income per share of $0.24 for the nine months ended June 30, 2006. DISCUSSION OF RESULTS Ken Plotkin, Hauppauge’s Chief Executive Officer, stated “While the launch of Microsoft’s Vista operating system has resulted in an increase in sales of our WinTV products in new computers sold with Vista, the market for TV receivers as upgrades for existing PCs has been soft as consumers have been slow to upgrade existing PCs to Windows Home Premium and Vista Ultimate.This trend has resulted in sluggish sales of WinTV products we sell through our worldwide computer retail channels.We believe this trend will continue for the next several quarters until more consumers upgrade to Windows Vista. Though retail sales have been slower than we would have liked, the Company continues todevelop new TV tuner products for the domestic and international markets. In the quarter we started shipping a new line of PCI Express TV tuners, the WinTV-HVR-1800 for the North America market and the WinTV-HVR-1200 and WinTV-HVR-1700 for Europe and Asia. These new members of our WinTV-HVR series of combination analog and digital TV receivers are designed for the latest PCs which have high performance PCI Express slots.In addition, in the third quarter,the Company started to ship a new analog/digital TV receiver for the Apple Macintosh market. ” ABOUT HAUPPAUGE DIGITAL Hauppauge Digital, Inc. is a leading developer of analog and digital TV receiver products for the personal computer market. Through its Hauppauge Computer Works, Inc. and Hauppauge Digital Europe Sarl subsidiaries, the Company designs and develops analog and digital TV receivers that allow PC users to watch television on their PC screen in a resizable window and enable the recording of TV shows to a hard disk, digital video editing, video conferencing, receiving of digital TV transmissions, and the display of digital media stored on a computer to a TV set via a home network. The Company is headquartered in Hauppauge, New York, with administrative offices in Luxembourg, Ireland and Singapore and sales offices in Germany, London, Paris, The Netherlands, Sweden, Italy, Spain, Singapore, Taiwan and California. The Company’s Internet web site can be found at http://www.hauppauge.com. Exhibit 99.1 FORWARD LOOKING STATEMENTS This press release contains forward-looking statements as that term is defined in the federal securities laws.The events described in forward-looking statements contained in this press release may not occur.Generally these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of our plans or strategies, projected or anticipated benefits from acquisitions to be made by us, or projections involving anticipated revenues, earnings or other aspects of our operating results.The words "may," "will," "expect," "believe," "anticipate," "project," "plan," "intend," "estimate," and "continue," and their opposites and similar expressions are intended to identify forward-looking statements.We caution you that these statements are not guarantees of future performance or events and are subject to a number of uncertainties, risks and other influences (including, but not limited to, those set forth in our public reports filed with the Securities and Exchange Commission,including, but not limited to, our Annual Report on Form 10-K for the year ended September 30, 2006,and our Form 10-Q for the quarter ended June 30, 2007 to be filed with the Securities and Exchange Commission) many of which are beyond our control, that may influence the accuracy of the statements and the projections upon which the statements are based.Our actual results, performance and achievements could differ materially from those expressed or implied in these forward-looking statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether from new information, future events or otherwise. [ Financial Table Follows ] Exhibit 99.1 HAUPPAUGE DIGITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months ended June 30, 2007 (Unaudited) 2006 (Unaudited) Net Sales $ 23,540,149 $ 23,775,992 Cost ofSales 18,932,180 19,144,041 Gross Profit 4,607,969 4,631,951 Selling, General and Administrative expenses 3,516,244 3,433,560 Research & Developmentexpenses 876,697 747,973 Incomefrom operations 215,028 450,418 Other income (expense): Interest income 10,250 6,440 Foreign currency (38 ) (17,146 ) Total otherincome(expense) 10,212 (10,706 ) Incomebefore income tax expense 225,240 439,712 Income taxexpense 43,788 59,371 Net income $ 181,452 $ 380,341 Net income per share Basic $ 0.02 $ 0.04 Diluted $ 0.02 $ 0.04 Weighted average shares-basic 9,968,686 9,636,912 Weighted average shares-diluted 10,447,780 10,057,479 Exhibit 99.1 HAUPPAUGE DIGITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months ended June30, 2007 (Unaudited) 2006 (Unaudited) Net Sales $ 83,351,123 $ 75,506,375 Cost ofSales 66,282,026 60,461,107 Gross Profit 17,069,097 15,045,268 Selling, General and Administrative expenses 10,868,706 10,272,747 Research & Developmentexpenses 2,379,969 2,282,545 Incomefrom operations 3,820,422 2,489,976 Other income (expense) : Interest income 31,988 17,921 Foreign currency (6,256 ) (2,695 ) Total otherincome (expense) 25,732 15,226 Incomebefore income tax expense 3,846,154 2,505,202 Income taxexpense 185,033 146,510 Net income $ 3,661,121 $ 2,358,692 Net income per share Basic $ 0.37 $ 0.25 Diluted $ 0.35 $ 0.24 Weighted average shares-basic 9,843,568 9,573,594 Weighted average shares-diluted 10,401,461 10,003,979 Exhibit 99.1 HAUPPAUGE DIGITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, 2007 2006 Unaudited Assets: Current Assets: Cash and cashequivalents $ 12,351,072 $ 9,020,941 Accounts receivables, net of various allowances 22,043,107 16,132,928 Inventories 10,097,397 9,905,746 Prepaid expenses and other current assets 896,522 895,223 Total curent assets 45,388,098 35,954,838 Property, plant and equipment, net 731,707 612,311 Security deposits and other non current assets 83,825 83,239 $ 46,203,630 $ 36,650,388 Liabilities andStockholders’Equity : Current Liabilities: Accounts payable $ 16,908,093 $ 12,011,232 Accrued expenses- fees 6,391,170 5,481,005 Accrued expenses 967,867 1,174,323 Income taxes payable 151,392 204,103 Total current liabilities 24,418,522 18,870,663 Stockholders' Equity Common stock $.01 par value; 25,000,000 shares authorized 10,592,813 and 10,260,464issued, respectively 105,928 102,605 Additional paid-in capital 15,339,539 14,222,890 Retained earnings 9,382,621 5,721,500 Accumulated other comprehensive income (1,231,631 ) (509,319 ) TreasuryStock, at cost, 617,547 and 607,547 shares (1,811,349 ) (1,757,951 ) Total stockholders' equity 21,785,108 17,779,725 $ 46,203,630 $ 36,650,388 # #
